HAMITER, Justice.
The defendant, Clifford E. Scott, was charged as a second offender with operating a motor vehicle while under the influence of intoxicating liquor. He was tried, found guilty, and sentenced to serve 125 days in the Bossier Parish jail. From the sentence and conviction he appealed to this court, filing a transcript which contains no perfected bills of exceptions.
Article 7, Section 10 of the Constitution of 1921 provides that this court shall have appellate jurisdiction of criminal cases, on questions of law alone, “whenever the penalty of death, or imprisonment at hard labor may be imposed; or where a fine exceeding Three Hundred Dollars or imprisonment exceeding six months has been actually imposed.”
The crime of operating a vehicle while intoxicated is provided for in LSA-R.S. 14:98. For the first offense the penalty therein set out is a fine of not less than $125 and not more than $400 or imprisonment in the Parish jail for not less than thirty days nor more than eight ijionths. On a *653second conviction, the statute recites, the offender shall be fined not less than $125 nor more than $1,250, and be imprisoned for not less than 125 days nor more than one year and three months.
Since the sentence of death or imprisonment at hard labor could not have been given this defendant, and since the sentence actually imposed was for less than six months’ imprisonment and carried no fine, this court is without jurisdiction of the appeal.
The appeal is dismissed.